Citation Nr: 1003592	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a 
chronic low back strain.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The appellant had periods of active duty for training from 
June 15, 1985 to June 29, 1985 and from June 14, 1986 to June 
28, 1986, as well as other unspecified periods of active duty 
for training from December 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in St. Louis, Missouri, which continued a 40 percent 
evaluation for a chronic low back strain and denied 
entitlement to TDIU.  The Board remanded this case in July 
2008.  It returns now for appellate consideration.

Subsequent to the issuance of the September 2009 supplemental 
statement of the case (SSOC), the appellant submitted 
additional evidence which was not considered by the RO.  The 
appellant, through her representative, has waived RO 
consideration of that evidence in a January 2010 submission.  
The Board may consider the appeal.  38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1. The appellant's service-connected chronic low back strain 
is manifested by pain, tenderness, limitation of motion, lack 
of endurance, and no objective evidence of ankylosis or 
neurological complications.

2. The appellant is service-connected for a chronic low back 
strain, evaluated as 40 percent disabling.  This evaluation 
does not meet the schedular requirements for the assignment 
of a total disability rating based on individual 
unemployability.

3. The appellant's service-connected disability alone is not 
of such severity as to preclude her from obtaining and 
retaining substantially gainful employment.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for a 
chronic low back strain are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).

2. The criteria for assignment of a TDIU are not met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) and (b), 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in July 2004, August 2004 
and February 2009 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the appellant of 
the information necessary to substantiate the claims; the 
February 2009 letter specifically notified her of the 
information required under Vazquez-Flores.  The appellant was 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence, and advised as to the 
specific types of evidence she could submit, which would be 
pertinent to her claims.  She was also told that it was 
ultimately her responsibility to support the claims with 
appropriate evidence.  In addition, August 2008 and February 
2009 letters provided the appellant with notice concerning 
the assignment of disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); 
Vazquez-Flores, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
July 2004, October 2005 and November 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of her service-connected chronic low 
back strain since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The Board finds the examination reports to be 
comprehensive and sufficient in assessing the severity of the 
appellant's disability.  In this regard, it is noted that the 
examiners at the October 2005 and November 2008 examinations 
reviewed the appellant's claims file and relevant medical 
history.  The opinions rendered by the examiners are 
supported by objective and clinical findings, and address the 
relevant rating criteria.  The Board, therefore, concludes 
that the 2004, 2005 and 2008 examination reports are adequate 
upon which to base the decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

The Board notes the examiner did not proffer an opinion 
specifically in regard to the appellant's employability in 
light of her service-connected back disability.  The Board 
concludes, however, that such an opinion is not needed in 
this case because the only evidence indicating the appellant 
is unemployable due solely to her service-connected 
disability is her own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide a veteran with a medical opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004); Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The appellant seeks an increased rating for her service-
connected chronic low back strain, currently evaluated as 40 
percent disabling.  In support of her claim, she has 
submitted several lay statements from other individuals 
attesting to the effects of her back pain.  The Board has 
considered these statements; however, for the reasons that 
follow, the Board finds that a higher rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  The 
criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The notes to the revised rating criteria for both 
cervical spine and low back disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note (1). 

The General Rating Formula for Disease and Injuries of the 
Spine assigns a disability rating of 40 percent for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
disability rating of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A disability 
rating of 100 percent requires unfavorable ankylosis of the 
entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note (2); see also 
Plate V, 38 C.F.R. § 4.71a.  Each range of motion measurement 
is rounded to the nearest five degrees. Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).  

In this case, VA treatment records dated through 2009 reflect 
complaints and treatment for chronic low back pain.  In 
November 2005, the appellant reported occasional numbness in 
her right leg.  In May 2006, she reported some occasional 
radiation of pain around her right flank, but never into her 
groin.  It was noted that work up revealed spondylosis, but 
no other identifiable abnormality.  In June 2006, a bone 
mineral density analysis revealed measurements within the 
adult normal range and not associated with increased risk for 
fracture.  At an April 2007 pain consultation, the appellant 
reported gradually worsened pain as well as occasional flares 
of sharp and stabbing pain radiating on the right, resulting 
in numbness in the leg.  

The appellant was afforded VA spine examinations in July 
2004, October 2005 and November 2008 to determine the 
severity of her service-connected low back disability.  The 
Board finds these examinations to be comprehensive and 
sufficient for purposes of evaluating the current severity of 
the appellant's disability.  In particular, it is noted that 
the October 2005, and November 2008 examinations included a 
review of the claims file and the appellant's relevant 
medical history.  

At the July 2004 examination, the appellant was described as 
a thin-appearing female of short stature who ambulated with 
an antalgic gait without assistive device.  Physical 
examination of the spine revealed an exaggerated lordosis in 
the lumbar region.  Posture was upright.  There was no 
apparent paraspinous spasm.  The spine appeared to be 
symmetrical.  Range of motion testing revealed forward 
flexion to 40 degrees, extension to 10 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 20 degrees, 
right lateral rotation to 20 degrees, and left lateral 
rotation to 20 degrees.  The examiner noted that the 
appellant reported pain with range of motion in all planes 
from a neutral position to the endpoint.  Following 
repetitive movement, range of motion deceased about 20 
percent.  Straight leg raise test was positive at 20 degrees 
on the right and 30 degrees on the left.  This worsened the 
low back pain.  Deep tendon reflexes were 2+ bilaterally in 
the lower extremities.  Upper and lower extremities strength 
was decreased, apparently secondary to pain.  There was 
normal sensation of the upper and lower extremities.  X-rays 
of the lumbosacral spine revealed minimal lower lumbar 
spondylosis, L4-5-S1 posterior arthritis, and 
arteriosclerosis.  The appellant was diagnosed with 
spondylosis of the lumbar spine with chronic pain and 
decreased function.  The examiner noted that range of motion 
and joint function appeared to be additionally limited by 
pain and lack of endurance following repetitive movements and 
during flare-ups.

In March 2005, X-rays of the lumbosacral spine showed minimal 
lumbar spondylosis, and L5-S1 posterior facet arthritis.  It 
was noted that there was no change from July 2004.  

On examination in October 2005, it was noted that the 
appellant used no assistive devices or orthotics, and walked 
unaided without difficulty.  The appellant denied having any 
periods of incapacitation (physician ordered bedrest) within 
the past year.  On physical examination, no abnormal 
curvature was noted.  There was exaggerated lordotic 
curvature of the lumbar region with muscle tensing.  Gait was 
steady and coordinated.  The spine was symmetrical, and there 
was normal rhythm with movement.  There was paravertebral 
muscle pain on palpation that was tight and without spasm.  
Sensation was intact (sharp/dull) from lumbar area to plantar 
feet surface.  DTRs were 2/4 and equal in the lower 
extremities.  There was no neurological deficit found.  
Sitting straight leg raise was negative bilaterally.  
Strength against resistance was 5/5 and equal in the lower 
extremities.  Range of motion testing for the lumbar spine 
revealed flexion to 75 degrees, 80 degrees with exaggerated 
pain complaint, and passive flexion to 90 degrees.  Extension 
was to 30 degrees, lateral flexion bilaterally to 30 degrees, 
right rotation to 35 degrees, and left rotation to 40 
degrees.  The examiner noted that the appellant's complaint 
of pain was inconsistent with the physical examination.  
There was no fatigue, some guarding of movement, and no 
muscle weakness.  It was noted that the appellant was unable 
to complete repetitive motion due to verbal complaint of 
pain, therefore endurance was questionable.  X-rays of the 
lumbosacral spine showed degenerative osteoarthritis.  No 
detectable recent bone trauma was seen.  The appellant was 
diagnosed with degenerative osteoarthritis of the lumbar 
spine with minimal spondylosis.  Also diagnosed was 
arteriosclerosis, described as an incidental finding on X-ray 
that may be attributable to pain.  The examiner stated that 
degenerative arthritis was not related to muscle strain.  She 
explained that the deposition of calcium, bone loss and joint 
wear were normal findings with increasing age.  

An MRI dated in August 2006 showed mild lower lumbar 
spondylosis, minimal bulging annulus at L4-L5 with minimal 
effacement of ventral thecal sac, no focal disc protrusions 
or herniations, and no evidence of spinal stenosis.  

At the November 2008 examination, the appellant was found to 
have tenderness in the right paraspinal muscles in the lower 
lumbar area to deep palpation but no pain with light 
palpation.  On range of motion testing, she was able to 
forward flex to 57 degrees and extend to 30 degrees, but 
complained of pain throughout the range of motion.  She was 
able to flex 20 degrees to the right, with pain in the lower 
back, and 30 degrees to the left.  Rotation was 29 degrees to 
the right and 27 degrees to the left.  With repetitive 
motion, the appellant was able to forward flex to 67 degrees.  
It was noted that the appellant had obvious difficulty when 
trying to extend back to 0 when forward flexed.  Sensory 
examination was normal with no deficits.  Motor examination 
was 5/5 in the upper and lower extremities.  Deep tendon 
reflexes were symmetrical.  Straight leg raises were 
negative.  The appellant was diagnosed with degenerative 
joint disease and mild degenerative disc disease of the 
lumbar spine with subjective intermittent radiculopathy in 
the right lower extremity.  

The appellant's service-connected low back disability is 
currently assigned a 40 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain.  In order to establish a rating higher than 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine, the medical evidence would need to 
show unfavorable ankylosis of the entire thoracolumbar spine 
as is required for a 50 percent evaluation, or unfavorable 
ankylosis of the entire spine as is required for a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
In this regard, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The Board concludes that the criteria for a higher 
rating have not been met.  The range of motion findings 
discussed above clearly show that the appellant's spine is 
not fixed or immobile.  As such, the Board finds that the 
appellant has not met the criteria for an evaluation in 
excess of 40 percent under the General Rating Formula for 
Disease and Injuries of the Spine.

The current Diagnostic Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  
Additionally, although it was noted at the July 2004 
examination that the appellant's range of motion and joint 
function appeared to be additionally limited by pain and lack 
of endurance following repetitive movements and during flare 
ups, there is no evidence that such additional limitation 
resulted in unfavorable ankylosis of the entire thoracolumbar 
spine, so as to warrant a higher rating under Diagnostic Code 
5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted, 
while a 60 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  Here, although the appellant 
is shown to have lumbar spondylosis, she is not service-
connected for this condition.  Rather, she is only service-
connected for chronic low back strain.  However, even if her 
lumbar spondylosis were related to her service-connected 
chronic low back strain, there is nevertheless no evidence of 
incapacitating episodes at any time during the period on 
appeal.  Significantly, at the October 2005 VA examination, 
the appellant denied having any periods of incapacitation 
within the past year.  Accordingly, a higher rating is not 
available under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The Board has considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 
5003 for degenerative arthritis.  In certain circumstances, 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this 
case, the appellant has been diagnosed with degenerative 
osteoarthritis; however, the October 2005 examination report 
specifically states that the appellant's degenerative 
arthritis is not related to her service-connected muscle 
strain.  Moreover, during the development of the issues 
presently before the Board, the appellant filed a separate 
claim of service connection for arthritis of the lower back 
as secondary to her service-connected chronic low back 
strain.  This claim was denied in a March 2006 RO rating 
decision and the appellant did not appeal.  Given that her 
degenerative arthritis is a nonservice-connected disability, 
the Board cannot consider the symptomatology and effects of 
that disability in evaluating the appellant's entitlement to 
an increased rating for her chronic low back strain.  
Diagnostic Code 5003 for degenerative arthritis is therefore 
not applicable.  

Moreover, the Board finds no evidence of any neurologic 
manifestations associated with the appellant's service-
connected chronic low back strain so as to warrant a separate 
evaluation under a neurologic diagnostic code.  See 38 C.F.R. 
§ 4.71a Note (1).  Although the record reflects complaints of 
occasional pain and numbness radiating into the right leg, 
there have been no objective findings of any neurological 
complications.  Indeed, the most recent November 2008 
examination report specifically note that the appellant's 
sensory examination was normal and that there were no 
deficits.  Thus, a separate rating for chronic neurologic 
manifestations is not warranted.

The Board mindful of the appellant's contention and that of 
her mother and acquaintances, that she deserves a higher 
rating for her chronic low back strain.  The appellant can 
attest to factual matters of which she has first-hand 
knowledge, e.g., that she experiences chronic low back pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the appellant, her mother, and acquaintances as lay 
persons have not been shown to be capable of making medical 
conclusions, thus, their statements regarding the severity of 
her disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the appellant is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).  Therefore, she cannot provide a competent 
opinion regarding the severity of her service-connected 
disability.

Furthermore, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's chronic low back 
strain is not inadequate.  Her complained-of symptoms are 
those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  Further, although the 
appellant asserted in her November 2005 VA Form 9 that her 
service-connected disability had caused her to miss a great 
deal of work, the Board notes that she reported at the 
October 2005 VA examination, just one month prior, that she 
had not missed any work within the past 12 months.  The 
appellant subsequently argued in her June 2006 VA Form 9 that 
she was usually only able to work 30 to 32 hours a week 
because she had to miss work due to her chronic low back 
condition.  To the extent the appellant was missing 8 to 10 
hours a week from work (while she was employed), and to the 
extent the November 2008 examination report indicates that 
the appellant's service-connected and nonservice-connected 
low back disabilities have a moderate to severe effect on 
daily activities, these factors are already accounted for in 
her currently-assigned 40 percent evaluation.  It does not 
appear that the appellant has an "exceptional or unusual" 
disability; she merely disagrees with the assigned evaluation 
for her level of impairment.  In other words, she does not 
have any symptoms from her service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

Finally, the evidence does not show that the appellant's 
symptoms have risen to the level for a rating in excess of 40 
percent at any time during the period on appeal.  Therefore, 
the Board concludes that staged ratings are inapplicable.

In view of the foregoing, the Board concludes that the 
appellant is appropriately compensated for her chronic low 
back strain with an evaluation of 40 percent.  Although the 
appellant is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for a higher initial 
rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  TDIU

The appellant contends that her service-connected chronic low 
back strain, currently evaluated as 40 percent disabling, is 
of such severity that it has rendered her unemployable and in 
turn entitles her to a TDIU.  For the reasons that follow, 
the Board concludes that a TDIU is not warranted.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).  Substantially gainful employment is 
defined as work that is more than marginal and that permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. §§ 3.341, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, supra.

In this case, the appellant's sole service-connected 
disability is a chronic low back strain.  As discussed above, 
this disability is rated as 40 percent disabling.  38 C.F.R. 
§ 4.25.  The appellant does not meet the schedular criteria 
listed in 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

Taking into account all of the relevant evidence of record, 
the Board finds that there is no evidence of unusual or 
exceptional circumstances to warrant a total disability 
rating based on the appellant's service-connected disability 
alone.  A review of the claims folder reveals that the 
appellant has a high school education and has always been 
employed doing factory assembly work.  Although the appellant 
has been unemployed since October 2008, the record indicates 
that her unemployment is the result of having been laid off.  
See VA social work notes, March 2009; VA examination report, 
November 2008.  In this regard, the Board notes that the 
ultimate question is whether the appellant is capable of 
performing the physical and mental acts required by 
employment, not whether she can find employment.  See Van 
Hoose, supra.  To the extent that the appellant claims that 
her service-connected disability has indeed rendered her 
unable to secure employment, it is pointed out that as a 
layperson, she is unable to provide competent testimony as to 
matters which require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board also 
notes that, at the October 2005 examination, the appellant 
reported being able to do "industrial light duty" work, 
which did not involve any heavy lifting.  The appellant also 
indicated that she had not lost any time from work within the 
past 12 months due her spine problem.  Notwithstanding the 
aforementioned, there is no competent evidence anywhere in 
the record suggesting that the appellant's chronic low back 
strain alone precludes her from securing or following a 
substantially gainful occupation.  

The record reflects that, in addition to her service-
connected chronic low back strain, the appellant also has a 
number of other back disabilities that are not related to 
service.  Specifically, VA medical records reveal diagnoses 
of degenerative osteoarthritis of the lumbar spine, cervical 
spondylosis and stenosis, and cervical radiculopathy, status 
post anterior cervical discectomy and fusion.  While the 
Board does not doubt that the appellant's service-connected 
chronic low back strain has some effect on her employability, 
the Board finds that to the extent that the appellant is 
unemployable, such unemployability is in part attributable to 
her nonservice-connected disabilities.  The evidence of 
record does not indicate that the appellant's service-
connected disability alone is of sufficient severity to 
render her unemployable.  See Hatlestad, supra.  Thus, the 
issue of the appellant's entitlement to TDIU does not warrant 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  See 38 C.F.R. §§ 3.321(b), 4.16(b) 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that she is 
precluded from securing substantially gainful employment 
solely by reason of her service-connected disability or that 
she is incapable of performing the mental and physical acts 
required by employment due solely to her service-connected 
disability, even when her disability is assessed in the 
context of subjective factors such as her occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 40 percent for a chronic 
low back strain is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


